Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 23, 2013

                            No. 04-12-00451-CR and 04-12-00452-CR

                                  Hector Augusto GRAMAJO,
                                           Appellant
                                              v.
                                     The STATE of Texas,
                                          Appellee/s

                   From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2009CR9358 and 2009CR9359
                          Honorable Mary D. Roman, Judge Presiding

                                          ORDER
        Appellant is represented on appeal by court-appointed counsel, Judith Wemmert.
Appellant’s brief was due in these appeals on January 31, 2013. Appellant’s counsel failed to file
appellant’s brief or a motion for extension of time. Therefore, on February 12, 2013, the clerk of
this court sent appellant’s counsel a notice of late brief. Again, appellant’s counsel failed to file
appellant’s brief or a motion for extension of time. On March 20, 2013, we suspended all
appellate deadlines, abated these appeals, and remanded these cases to the trial court. We ordered
the trial court to hold a hearing to determine whether (1) appellant desired to prosecute this
appeal, (2) whether appellant was indigent, and (3) whether counsel had abandoned these
appeals. We ordered the trial court to file written findings of fact and conclusions of law no later
than thirty days from the date of our order. We further ordered the trial court clerk and the court
reporter to file supplemental records no later than twenty days after the date of the hearing.

        On April 19, 2013, the trial court clerk and the court reporter filed supplemental records.
The clerk’s record contains written findings of fact and conclusions of law filed by the trial
court. In these findings of fact and conclusions of law, the trial court found that (1) appellant
desires to prosecute this appeal, (2) appellant remains indigent, and (3) appellant’s counsel has
not abandoned this appeal. The supplemental reporter’s record shows that appellant’s counsel
represented to the trial court that appellant’s brief will be filed in this court by May 1, 2013.

       We, therefore, ORDER appellant’s court-appointed counsel, Judith Wemmert, to file
appellant’s brief in this court or before May 1, 2013. Our previous order suspending all appellate
deadlines is LIFTED.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23th day of April, 2013.


                                              ____________________________________
                                              Keith E. Hottle
                                              Clerk of Court




                                                                VOL. _____ PAGE _______
                                           MINUTES
                                        Court of Appeals
                                 Fourth Court of Appeals District
                                       San Antonio, Texas
                                         April 23, 2013
                            No. 04-12-00451-CR and 04-12-00452-CR

                                  Hector Augusto GRAMAJO,
                                          Appellant/s
                                              v.
                                     The STATE of Texas,
                                          Appellee/s

                   From the 175th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2009CR9358 and 2009CR9359
                          Honorable Mary D. Roman, Judge Presiding

                                             ORDER
        Appellant is represented on appeal by court-appointed counsel, Judith Wemmert.
Appellant’s brief was due in these appeals on January 31, 2013. Appellant’s counsel failed to file
appellant’s brief or a motion for extension of time. Therefore, on February 12, 2013, the clerk of
this court sent appellant’s counsel a notice of late brief. Again, appellant’s counsel failed to file
appellant’s brief or a motion for extension of time. On March 20, 2013, we suspended all
appellate deadlines, abated these appeals, and remanded these cases to the trial court. We ordered
the trial court to hold a hearing to determine whether (1) appellant desired to prosecute this
appeal, (2) whether appellant was indigent, and (3) whether counsel had abandoned these
appeals. We ordered the trial court to file written findings of fact and conclusions of law no later
than thirty days from the date of our order. We further ordered the trial court clerk and the court
reporter to file supplemental records no later than twenty days after the date of the hearing.

        On April 19, 2013, the trial court clerk and the court reporter filed supplemental records.
The clerk’s record contains written findings of fact and conclusions of law filed by the trial
court. In these findings of fact and conclusions of law, the trial court found that (1) appellant
desires to prosecute this appeal, (2) appellant remains indigent, and (3) appellant’s counsel has
not abandoned this appeal. The supplemental reporter’s record shows that appellant’s counsel
represented to the trial court that appellant’s brief will be filed in this court by May 1, 2013.

       We, therefore, ORDER appellant’s court-appointed counsel, Judith Wemmert, to file
appellant’s brief in this court or before May 1, 2013. Our previous order suspending all appellate
deadlines is LIFTED.
                                                             /s/Karen Angelini
                                                             Karne Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23th day of April, 2013.
                                                  /s/Keith E. Hottle_
                                                  Keith E. Hottle
                                                  Clerk of Court
       ENTERED THIS 23RD DAY OF APRIL, 2013.
                                                                           VOL. _____ PAGE _______